
	
		I
		111th CONGRESS
		1st Session
		H. R. 2307
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Gene Green of
			 Texas (for himself and Mr.
			 Upton) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide Medicare beneficiaries with access to geriatric assessments and chronic
		  care management and coordination services, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the The Reaching Elders with Assessment and Chronic Care
			 Management and Coordination Act or the
			 RE-Aligning Care
			 Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Medicare coverage of geriatric assessments.
					Sec. 4. Medicare coverage of chronic care management and
				coordination services.
					Sec. 5. Outreach activities regarding geriatric assessments and
				chronic care management and coordination services under the Medicare
				program.
					Sec. 6. Utilization of telehealth services to furnish geriatric
				assessments and chronic care management and coordination services under the
				Medicare program.
					Sec. 7. Study and report on geriatric assessments and chronic
				care management and coordination services under the Medicare
				program.
					Sec. 8. Rule of construction.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The Medicare
			 program must be redesigned to provide high-quality, cost-effective and
			 coordinated care to the growing population of elderly individuals with multiple
			 and complex chronic conditions.
			(2)Between 2005 and
			 2030, it is estimated that the number of adults aged 65 and older will almost
			 double from 37,000,000 to more than 70,000,000. The number of those age 80 and
			 over, is also expected to nearly double from 11,000,000 to 20,000,000. This
			 demographic shift will create the largest ever proportion of adults over 65,
			 increasing from 12 percent of the United States population in 2005 to almost 20
			 percent by 2030.
			(3)With the
			 unprecedented growth of our Nation's aging population, the number of older
			 patients with multiple chronic conditions and cognitive impairments is expected
			 to increase. Currently, about 65 percent of Medicare beneficiaries have two or
			 more chronic conditions. To address the health care needs unique to older
			 adults with chronic conditions, it will require innovations in care delivery
			 and comprehensive coordinated care.
			(4)According to the
			 Congressional Budget Office, approximately 75 percent of Medicare spending pays
			 for care for beneficiaries who have five or more chronic conditions and see an
			 average of 14 different physicians per year. In addition, approximately 43
			 percent of Medicare costs can be attributed to 5 percent of Medicare's most
			 costly beneficiaries.
			(5)Total Medicare
			 costs per beneficiary age 65 or older with Alzheimer's and other dementias were
			 almost three times higher than for other Medicare beneficiaries in 2004.
			(6)There is a strong
			 pattern of increasing utilization as the number of conditions increase. In
			 2003, 61 percent of Medicare beneficiaries with 3 chronic conditions saw 10 or
			 more different physicians compared to 40 percent with 2 conditions and 18
			 percent of those with 1 condition.
			(7)According to a
			 June 2006 MedPAC report, even if individual providers deliver care efficiently,
			 overall care for a beneficiary may be inefficient if providers do not
			 coordinate across settings or assist beneficiaries in managing their conditions
			 between visits. Beneficiaries with multiple chronic conditions may benefit the
			 most from care coordination as they do not always receive necessary care and
			 often at high cost.
			(8)On average,
			 individuals 65 to 69 years old take nearly 14 prescriptions per year and
			 individuals aged 80 to 84 take an average of 18 prescriptions per year. As the
			 number of chronic conditions increases, so does the number of medications,
			 increasing the risk for negative drug interactions that can lead to serious
			 injury requiring hospitalization or can even be fatal. Studies have found that
			 25 percent to 50 percent adverse drug events among older persons are
			 preventable and that preventable adverse drug events may cost the Medicare
			 program $887,000,000 per year.
			(9)Research conducted
			 in the United States and internationally indicate that the delivery of higher
			 quality health care, increased efficiency, and cost-effectiveness are the
			 result of systems in which patients are linked with a physician or another
			 qualified health professional who coordinates their care. According to the
			 Congressional Budget Office, an intervention that focused on coordinating care
			 for high-cost beneficiaries with multiple chronic conditions could both improve
			 their health and reduce Medicare spending.
			(10)In addition,
			 chronic care management and coordination may help prevent negative medication
			 interactions and prevent hospital stays because the chronic care team
			 holistically manages and treats illness. Reducing the rate of preventable
			 adverse drug events will both improve patient care and may result in savings to
			 the Medicare program.
			(11)The Medicare
			 fee-for-service program currently does not pay for care coordination services.
			 Instead, the delivery and payment systems are organized to support the
			 diagnosis and treatment of acute or episodic conditions, resulting in
			 fragmented, ineffective and costly care for beneficiaries with chronic
			 diseases. It currently rewards the overuse and duplication of services rather
			 than rewarding the effective control of chronic conditions, which can improve
			 health outcomes and prevent hospitalization or rehospitalization.
			(12)The Institute of
			 Medicine Report, Retooling for an Aging America: Building the Health
			 Care Workforce, cited misaligned financial incentives, including the
			 inability to reimburse for care coordination, as factors that result in
			 fragmented care for older Americans.
			(13)Financial
			 incentives within the Medicare program should be realigned as part of a
			 comprehensive system change. The Medicare program should be restructured to
			 reimburse physicians and other qualified health professionals for the cost of
			 coordinating care.
			(14)The
			 patient-centered chronic care model established by the provisions of, and the
			 amendments made by, this Act includes several elements that are effective in
			 managing older adults with chronic disease, including—
				(A)a comprehensive
			 assessment of the individual's physical, cognitive, affective, functional and
			 social status, and caregiving needs;
				(B)access to
			 patient-centered care coordination services provided by interdisciplinary team
			 members;
				(C)support for
			 patient self-management of chronic disease;
				(D)linkages with
			 community resources;
				(E)health care system
			 changes that reward quality chronic care;
				(F)practice
			 redesign;
				(G)evidence-based
			 clinical practice guidelines; and
				(H)clinical
			 information systems, such as electronic medical records and continuity of care
			 records.
				(15)The provisions
			 of, and amendments made by, this Act are intended to—
				(A)improve health
			 outcomes appropriate for older patients with multiple chronic
			 conditions;
				(B)increase
			 beneficiary, caregiver, and provider satisfaction;
				(C)increase
			 cost-effectiveness and high value to the Medicare program for those served with
			 multiple chronic conditions;
				(D)establish a
			 process to identify those Medicare beneficiaries most likely to benefit from
			 having a provider coordinate their health care needs; and
				(E)establish a
			 payment under the Medicare program for—
					(i)the
			 assessment of those health care needs; and
					(ii)the
			 activities required to coordinate those health care needs.
					3.Medicare coverage
			 of geriatric assessments
			(a)Coverage of
			 geriatric assessments
				(1)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is
			 amended—
					(A)in subparagraph
			 (DD), by striking and at the end;
					(B)in subparagraph
			 (EE), by adding and at the end; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(FF)geriatric assessments (as defined in
				subsection
				(hhh)(1));
							.
					(2)Conforming
			 amendmentsClauses (i) and (ii) of section 1861(s)(2)(K) of the
			 Social Security Act (42 U.S.C.
			 1395x(s)(2)(K)) are each amended by striking subsection (ww)(1)
			 and inserting subsections (ww)(1) and (hhh)(1).
				(b)Geriatric
			 Assessments DefinedSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x)
			 is amended by adding at the end the following new subsections:
				(hhh)Geriatric
		  Assessment(1)The term geriatric
				assessment means each of the following:
							(A)An assessment of the clinical status,
				functional status, social and environmental functioning, and need for
				caregiving of a geriatric assessment eligible individual (as defined in
				subsection (iii)). The assessment shall include a comprehensive history and
				physical examination and assessments of the following domains using
				standardized validated clinical tools:
								(i)Comprehensive review of medications
				and the individual's adherence to the medication regimen.
								(ii)Measurement of affect, cognition
				and executive function, mobility, balance, gait, risk of falling, and sensory
				function.
								(iii)Social functioning, environmental
				needs, and caregiver resources and needs.
								(iv)Any other domain determined
				appropriate by the Secretary.
								(B)The development of a written care plan
				based on the results of the assessment under subparagraph (A) (and any
				subsequent assessment under subparagraph (B)). The care plan shall detail
				identified problems, outline therapies, assign responsibility for actions, and
				indicate whether the individual is likely to benefit from chronic care
				management and coordination services (as defined in subsection (jjj)(1)). If
				the individual is determined likely to benefit from chronic care management and
				coordination services, the care plan shall also provide the basis for the
				chronic care management and coordination plan to be developed by the chronic
				care manager pursuant to subsection (jjj).
							(2)A geriatric assessment may only be
				conducted by—
							(A)a physician;
							(B)a practitioner described in section
				1842(b)(18)(C)(i) under the supervision of a physician; or
							(C)any other provider that meets such
				conditions as the Secretary may specify.
							(3)An individual described in subclause
				(A), (B), or, if applicable, (C) may provide for the furnishing of services
				included in the geriatric assessment by other qualified health care
				professionals.
						(4)(A)Subject to subparagraph
				(B), a geriatric assessment of a geriatric assessment eligible individual may
				not be conducted more frequently than annually.
							(B)A geriatric assessment of a geriatric
				assessment eligible individual may be conducted more frequently than annually
				if the assessment is medically necessary due to a significant change in the
				condition of the individual.
							(iii)Geriatric Assessment Eligible
		  Individual(1)Subject to paragraph
				(3), the term geriatric assessment eligible individual means an
				individual identified by the Secretary as eligible for a geriatric
				assessment.
						(2)In identifying individuals under
				paragraph (1), the following rules shall apply:
							(A)The individual must have at least 1 of
				the following present:
								(i)Multiple chronic conditions that
				the Secretary identifies as likely to result in high expenditures under this
				title. In identifying such conditions, the Secretary may consider—
									(I)the hierarchal condition category
				methodology employed for risk adjustment under part C or other comparable
				methodologies the Secretary deems appropriate;
									(II)data from the Chronic Condition Data
				Warehouse under section 723 of the Medicare Prescription Drug, Improvement, and
				Modernization Act of 2003; and
									(III)indicators of geriatric syndromes, such
				as experiencing 2 or more falls in the past year, urinary incontinence,
				clinically significant depression, or other such indicators that the Secretary
				indicates as likely to result in high expenditures under this title when they
				exist in combination with one or more chronic conditions).
									(ii)Dementia, as defined in the most
				recent Diagnostic and Statistical Manual of Mental Disorders, and at least 1
				other chronic condition.
								(iii)Any other factor identified by
				the Secretary.
								(B)The Secretary shall consult with
				physicians, physician groups and organizations, other health care professional
				groups and organizations, organizations representing individuals with chronic
				conditions and older adults, and other stakeholders in identifying conditions
				under clauses (i) and (ii) of subparagraph (A) and any factors under
				subparagraph (A)(iii).
							(3)The term geriatric assessment
				eligible individual shall not include the following individuals:
							(A)An individual who is receiving hospice
				care under this title.
							(B)An individual who is residing in a
				skilled nursing facility, a nursing facility (as defined in section 1919), or
				any other facility identified by the Secretary.
							(C)An individual medically determined to
				have end-stage renal disease.
							(D)An individual enrolled in a Medicare
				Advantage plan or a plan under section 1876.
							(E)An individual enrolled in a PACE
				program under section 1894.
							(F)Any other categories of individuals
				determined appropriate by the Secretary.
							(4)For purposes of this subsection, the term
				chronic condition means a condition, such as dementia, that lasts
				or is expected to last 1 year or longer, limits what an individual can do, and
				requires ongoing
				care.
						.
			(c)Payment and
			 Elimination of Cost-Sharing
				(1)Payment and
			 elimination of coinsuranceSection 1833(a)(1) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(1)) is amended—
					(A)in subparagraph
			 (N), by inserting other than geriatric assessments (as defined in
			 section 1861(hhh)(1)) after (as defined in section
			 1848(j)(3));
					(B)by striking
			 and before (W); and
					(C)by inserting
			 before the semicolon at the end the following: , and (X) with respect to
			 geriatric assessments (as defined in section 1861(hhh)(1)), the amount paid
			 shall be 100 percent of the lesser of the actual charge for the services or the
			 amount determined under section 1848(o).
					(2)Payment
					(A)In
			 generalSection 1848 of the Social
			 Security Act (42 U.S.C. 1395w–4) is amended by adding at the end the
			 following new subsection:
						
							(o)Payment for
				geriatric assessments
								(1)Establishment
									(A)In
				generalThe Secretary shall establish—
										(i)a payment code (or
				codes) under this section for a geriatric assessment (as defined in section
				1861(hhh)(1)) furnished to a geriatric assessment eligible individual (as
				defined in section 1861(iii)) by a physician, practitioner, or other provider
				described in section 1861(hhh)(2); and
										(ii)a payment amount
				for each such code.
										(B)RequirementsIn
				establishing payment amounts under subparagraph (A)(ii), the Secretary
				shall—
										(i)take into
				account—
											(I)the amount of work
				required to perform a geriatric assessment, including the time and effort put
				forth by each qualified health care professional involved in performing the
				geriatric assessment; and
											(II)all of the costs
				associated with the geriatric assessment, including labor, supplies, equipment,
				and the costs of health information technologies and systems incurred by the
				physician, practitioner, or other provider (as described in section
				1861(hhh)(2)) in providing the assessment; and
											(ii)ensure that such
				payments do not result in a reduction in payments for office visits or other
				evaluation and management services that would otherwise be allowable.
										(2)Separate
				payments from payments for chronic care management and coordination
				servicesPayments for geriatric assessments shall be made
				separately from payments for chronic care management and coordination services
				(as defined in section 1861(jjj)(1)) and other services for which payment is
				made under this
				title.
								.
					(B)Conforming
			 amendmentSection 1848(j)(3) of the Social Security Act (42 U.S.C. 1395w–4(j)(3)),
			 as amended by section 3(c)(2)), is amended by inserting (2)(FF),
			 after (2)(EE),.
					(3)Elimination of
			 coinsurance in outpatient hospital settings
					(A)Exclusion from
			 OPD fee scheduleSection 1833(t)(1)(B)(iv) of the
			 Social Security Act (42 U.S.C.
			 1395l(t)(1)(B)(iv)) is amended by striking and diagnostic
			 mammography and inserting , diagnostic mammography, or geriatric
			 assessments (as defined in section 1861(hhh)(1)).
					(B)Conforming
			 amendmentsSection 1833(a)(2) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(2)) is amended—
						(i)in
			 subparagraph (F), by striking and at the end;
						(ii)in
			 subparagraph (G)(ii), by striking the comma at the end and inserting ;
			 and; and
						(iii)by
			 inserting after subparagraph (G)(ii) the following new subparagraph:
							
								(H)with respect to
				geriatric assessments (as defined in section 1861(hhh)(1)) furnished by an
				outpatient department of a hospital, the amount determined under paragraph
				(1)(X),
								.
						(4)Elimination of
			 deductibleThe first sentence of section 1833(b) of the
			 Social Security Act (42 U.S.C.
			 1395l(b)) is amended—
					(A)by striking
			 and before (9); and
					(B)by inserting
			 before the period the following: , and (10) such deductible shall not
			 apply with respect to geriatric assessments (as defined in section
			 1861(hhh)(1)).
					(d)Frequency
			 LimitationSection 1862(a) of the Social Security Act (42 U.S.C. 1395y(a)(1)) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)in subparagraph
			 (N), by striking and at the end;
					(B)in subparagraph
			 (O) by striking the semicolon at the end and inserting , and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(P)in the case of geriatric assessments
				(as defined in section 1861(hhh)(1)), which are performed more frequently than
				is covered under such section;
							;
				and
					(2)in paragraph (7),
			 by striking or (K) and inserting (K), or
			 (P).
				(e)Exception to
			 Limits on Physician ReferralsSection 1877(b) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)) is amended by adding at the end the following new paragraph:
				
					(6)Geriatric
				assessmentsIn the case of a designated health service, if the
				designated health service is a geriatric assessment (as defined in section
				1861(hhh)(1)) and furnished by a
				physician.
					.
			(f)RulemakingThe
			 Secretary of Health and Human Services shall define such terms, establish such
			 procedures, and promulgate such regulations as the Secretary determines
			 necessary to implement the amendments made by, and the provisions of, this
			 section, including the establishment of additional domains under subsection
			 (hhh)(1)(A)(iv) of section 1861 of the Social Security Act, as added by
			 subsection (b). In promulgating such regulations, the Secretary shall consult
			 with physicians, physician groups and organizations, other health care
			 professional groups and organizations representing individuals with chronic
			 conditions and older adults.
			(g)Effective
			 DateThe amendments made by this section shall apply to
			 assessments furnished on or after January 1, 2010.
			4.Medicare coverage
			 of chronic care management and coordination services
			(a)Part
			 B coverage of chronic care management and
			 coordination services
				(1)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)), as
			 amended by section 3(a)(1), is amended—
					(A)in subparagraph
			 (EE), by striking and at the end;
					(B)in subparagraph
			 (FF), by adding and at the end; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(GG)chronic care management and
				coordination services (as defined in subsection
				(jjj));
							.
					(2)Conforming
			 amendments(A)Clauses (i) and (ii) of
			 section 1861(s)(2)(K) of the Social Security
			 Act (42 U.S.C. 1395x(s)(2)(K)), as amended by section 3(a)(2), are
			 each amended by striking subsections (ww)(1) and (hhh)(1) and
			 inserting subsections (ww)(1), (hhh)(1), and (jjj)(1).
					(B)Section 1862(a)(7) of the
			 Social Security Act (42 U.S.C.
			 1395y(a)(7)), as amended by section 3(d), is amended by striking section
			 1861(s)(10) and inserting paragraphs (2)(GG) and (10) of section
			 1861(s).
					(b)Services
			 DescribedSection 1861 of the Social Security Act (42 U.S.C. 1395x), as
			 amended by section 3(b), is amended by adding at the end the following new
			 subsection:
				
					(jjj)Chronic Care Management and Coordination Services; Chronic
		  Care Manager; Chronic Care Eligible Individual(1)The term chronic
				care management and coordination services means services that are
				furnished to a chronic care eligible individual (as defined in paragraph (3))
				by, or under the supervision of, a single chronic care manager (as defined in
				paragraph (2)) chosen by the chronic care eligible individual, a caregiver
				designated by the individual in writing, or a representative authorized to make
				decisions on the individual’s behalf, under a plan of care prescribed by such
				chronic care manager for the purpose of chronic care coordination, including
				dementia as appropriate, which may include any of the following
				services:
							(A)The development of an initial plan of
				care (based on the results of a geriatric assessment, as defined in subsection
				(hhh)), and subsequent appropriate revisions to that plan of care.
							(B)The management of, and referral for,
				medical and other health services, including interdisciplinary care conferences
				and management with other providers.
							(C)The monitoring and management of
				medications.
							(D)Patient education and counseling
				services.
							(E)Family caregiver education and
				counseling services, including preventive care consistent with the patient's
				condition.
							(F)Self-management services, including
				health education and risk appraisal to identify behavioral risk factors through
				self-assessment.
							(G)Providing access for individuals, and
				caregivers or authorized representatives as appropriate, by telephone and
				e-mail to physicians or other appropriate health care professionals, including
				24-hour availability of such professionals for after hours consultation.
							(H)Coordination with the principal
				nonprofessional caregiver in the home.
							(I)Managing and facilitating transitions
				that occur among health care professionals and across settings of care,
				including the following:
								(i)Pursuing the treatment option
				elected by the individual.
								(ii)Including any advance directive
				executed by the individual in the medical file of the individual.
								(J)Information about pain management and
				palliative care.
							(K)Information about, and referral to,
				hospice care, including patient and family caregiver education and counseling
				about hospice care, and facilitating transition to hospice care when
				elected.
							(L)Information about, referral to, and
				coordination with, community resources.
							(M)Such additional services for which
				payment would not otherwise be made under this title that the Secretary may
				specify that encourage the receipt of, or improve the effectiveness of, the
				services described in the preceding subparagraphs.
							(2)(A)For purposes of this
				subsection, the term chronic care manager means an individual or
				entity that—
								(i)is—
									(I)a physician;
									(II)a practitioner described in clause
				(i) or (iv) of section 1842(b)(18)(C); or
									(III)any other provider that meets
				such conditions as the Secretary may specify;
									(ii)has entered into a chronic care
				management and coordination agreement with the Secretary; and
								(iii)is working in collaboration with, or
				under the supervision of, as determined by the Secretary—
									(I)the physician, practitioner, or
				other provider who completed the geriatric assessment of the individual;
				or
									(II)a physician, practitioner, or
				other provider to whom the individual’s care was transferred by the physician,
				practitioner, or other provider who performed the geriatric assessment.
									(B)(i)For purposes of
				subparagraph (A)(ii), each chronic care management and coordination agreement
				shall meet the requirements described in subparagraph (C) and shall—
									(I)subject to clause (ii), be entered
				into for a period of 3 years and may be renewed if the Secretary is satisfied
				that the chronic care manager continues to meet such terms and conditions as
				the Secretary may require; and
									(II)contain such other terms and
				conditions as the Secretary may require.
									(ii)Each chronic care management and
				coordination agreement shall provide for the termination of such agreement
				prior to such 3-year period in the case where the chronic care manager—
									(I)is no longer able to provide chronic
				care services; or
									(II)does not meet such terms and
				conditions as the Secretary may require.
									(C)(i)Subject to clause (ii),
				the requirements of this subparagraph are met if the agreement requires the
				chronic care manager to perform, or provide for the performance of, the
				following services:
									(I)Advocating for, and providing ongoing
				support, oversight, and guidance with respect to the implementation of a plan
				of care that provides an integrated, coherent, and cross-disciplined plan for
				ongoing medical care that is developed in partnership with the chronic care
				eligible individual and all other physicians and other care providers and
				agencies (including home health agencies) providing care to the chronic care
				eligible individual.
									(II)Using evidence-based medicine and
				clinical decision support tools to guide decisionmaking at the point of care
				and on the basis of specific patient factors.
									(III)Using health information technology,
				including, where appropriate, remote monitoring and patient registries, to
				monitor and track the health status of patients and to provide patients with
				enhanced and convenient access to health care services.
									(IV)Encouraging patients to engage in the
				management of their own health through education and support systems.
									(V)Incorporating family caregivers into
				the chronic care planning process.
									(ii)The Secretary may modify the
				services required under the agreement under clause (i), including by requiring
				different services or services in addition to those described in subclauses (I)
				through (V) of such clause.
								(D)The Secretary shall adopt procedures
				which exempt providers in rural areas from providing 1 or more of the services
				otherwise required to be provided under subparagraph (C) or modify such
				requirements for such providers. In establishing such procedures, the Secretary
				shall ensure that such exemptions and modifications do not impact the quality
				of chronic care management and coordination services furnished by such
				providers.
							(3)For purposes of this subsection, the
				term chronic care eligible individual means a geriatric assessment
				eligible individual (as defined in subsection (iii)) who has undergone a
				geriatric assessment (as defined in subsection (hhh)(1)) which determined that
				the individual would benefit from chronic care management and
				coordination.
						(4)Chronic care management and
				coordination services may be furnished in the chronic care eligible
				individual's home or
				residence.
						.
			(c)Payment and
			 Elimination of Cost-Sharing
				(1)Payment and
			 elimination of coinsuranceSection 1833(a)(1) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(1)), as amended by section 3(c)(1), is amended—
					(A)in subparagraph
			 (N), by inserting or chronic care management and coordination services
			 (as defined in section 1861(jjj)(1)) after other than geriatric
			 assessments (as defined in section 1861(hhh)(1));
					(B)by striking
			 and before (X); and
					(C)by inserting
			 before the semicolon at the end the following: , and (Y) with respect to
			 chronic care management and coordination services (as defined in section
			 1861(jjj)(1)), the amount paid shall be 100 percent of the lesser of the actual
			 charge for the services or the amount determined under section
			 1848(p).
					(2)Payment
					(A)In
			 generalSection 1848 of the Social
			 Security Act (42 U.S.C. 1395w–4), as amended by section 3(c)(2), is
			 amended by adding at the end the following new subsection:
						
							(p)Payment for
				chronic care management and coordination services
								(1)Establishment
									(A)In
				generalThe Secretary shall establish—
										(i)a payment code (or
				codes) under this section for chronic care management and coordination services
				(as defined in paragraph (1) of section 1861(jjj)) furnished to a chronic care
				eligible individual (as defined in paragraph (3) of such section) by a chronic
				care manager (as defined in paragraph (2) of such section); and
										(ii)a payment amount
				for each such code.
										(B)RequirementsIn
				establishing payment amounts under subparagraph (A)(ii), the Secretary
				shall—
										(i)take into
				account—
											(I)the amount of work
				required of the chronic care manager in providing chronic care management and
				coordination services to eligible individuals; and
											(II)all of the costs
				associated with providing chronic care management and coordination services,
				including labor, supplies, equipment, and the costs of health information
				technologies and systems incurred by the chronic care manager in providing such
				services;
											(ii)ensure that such
				payments are for such services furnished during a 30-day period; and
										(iii)ensure that such
				payments do not result in a reduction in payments for office visits or other
				evaluation and management services that would otherwise be allowable.
										(2)Separate
				payments from payments for geriatric assessmentsPayments for
				chronic care management and coordination services shall be made separately from
				payments for geriatric assessments (as defined in section 1861(hhh)(1)) and
				other services for which payment is made under this
				title.
								.
					(B)Conforming
			 amendmentSection 1848(j)(3) of the Social Security Act (42 U.S.C. 1395w–4(j)(3)),
			 as amended by section 3(c)(2)), is amended by inserting (2)(GG),
			 after (2)(FF),.
					(3)Elimination of
			 coinsurance in outpatient hospital settings
					(A)Exclusion from
			 OPD fee scheduleSection 1833(t)(1)(B)(iv) of the
			 Social Security Act (42 U.S.C.
			 1395l(t)(1)(B)(iv)), as amended by section 3(c)(3)(A), is amended by striking
			 or geriatric assessments (as defined in section 1861(hhh)(1))
			 and inserting geriatric assessments (as defined in section
			 1861(hhh)(1)), or chronic care management and coordination services (as defined
			 in section 1861(jjj)(1)).
					(B)Conforming
			 amendmentsSection 1833(a)(2) of the
			 Social Security Act (42 U.S.C.
			 1395l(a)(2)), as amended by section 3(c)(3)(B), is amended—
						(i)in
			 subparagraph (G)(ii), by striking and at the end;
						(ii)in
			 subparagraph (H), by striking the comma at the end and inserting ;
			 and; and
						(iii)by
			 inserting after subparagraph (H) the following new subparagraph:
							
								(I)with respect to
				chronic care management and coordination services (as defined in section
				1861(jjj)(1)) furnished by an outpatient department of a hospital, the amount
				determined under paragraph
				(1)(Y),
								.
						(4)Elimination of
			 deductibleParagraph (10) of section 1833(b) of the
			 Social Security Act (42 U.S.C.
			 1395l(b)), as added by section 3(c)(4), is amended by inserting or
			 chronic care management and coordination services (as defined in section
			 1861(jjj)(1)) after geriatric assessments (as defined in section
			 1861(hhh)(1)).
				(d)Exception to
			 Limits on Physician ReferralsSection 1877(b)(6) of the
			 Social Security Act (42 U.S.C.
			 1395nn(b)(6)), as amended by section 3(e), is amended to read as
			 follows:
				
					(6)Geriatric
				assessments and chronic care management and coordination
				servicesIn the case of a designated health service, if the
				designated health service is—
						(A)a geriatric
				assessment or a chronic care management and coordination service (as defined in
				subsections (hhh)(1) or (jjj)(1) of section 1861, respectively); and
						(B)furnished by a
				physician.
						.
			(e)RulemakingThe
			 Secretary of Health and Human Services shall define such terms, establish such
			 procedures, and promulgate such regulations as the Secretary determines
			 necessary to implement the amendments made by, and the provisions of, this
			 section. In promulgating such regulations, the Secretary shall consult with
			 physicians, physician groups and organizations, other health care professional
			 groups and organizations, and organizations representing individuals with
			 chronic conditions and older adults.
			(f)Effective
			 DateThe amendments made by this section shall apply to chronic
			 care management and coordination services furnished on or after January 1,
			 2010.
			5.Outreach
			 activities regarding geriatric assessments and chronic care management and
			 coordination services under the Medicare programThe Secretary of Health and Human Services
			 shall conduct outreach activities to individuals likely to be eligible to
			 receive coverage of geriatric assessments (as defined in subsection (hhh)(1) of
			 section 1861 of the Social Security Act, as added by section 3) under the
			 Medicare program and individuals likely to be eligible to receive coverage of
			 chronic care management and coordination services (as defined in subsection
			 (jjj)(1) of such section 1861, as added by section 4) under the Medicare
			 program, to inform such individuals about the availability of such benefits
			 under the Medicare program.
		6.Utilization of
			 telehealth services to furnish geriatric assessments and chronic care
			 management and coordination services under the Medicare program
			(a)In
			 generalSection 1834(m)(4)(F) of the Social Security Act (42
			 U.S.C. 1395m(m)(4)(F)) is amended by adding at the end the following new
			 clause:
				
					(iii)Geriatric
				assessments and chronic care management and coordination
				servicesThe term telehealth service shall also
				include geriatric assessments (as defined in section 1861(hhh)(1)) and chronic
				care management and coordination services (as defined in section
				1861(jjj)).
					.
			(b)Effective
			 DateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2010.
			7.Study and report
			 on geriatric assessments and chronic care management and coordination services
			 under the Medicare program
			(a)StudyThe
			 Secretary of Health and Human Services shall enter into a contract with an
			 entity to conduct a study on—
				(1)the effectiveness
			 of the coverage of geriatric assessments and chronic care management and
			 coordination services, including an evaluation of the use of interdisciplinary
			 teams in providing such services, under the Medicare program (under the
			 amendments made by sections 3 and 4) on improving the quality of care provided
			 to Medicare beneficiaries with chronic conditions, including dementia;
			 and
				(2)the impact of such
			 geriatric assessments and care coordination services on reducing expenditures
			 under title XVIII of the Social Security Act, including reduced expenditures
			 that may result from—
					(A)reducing
			 preventable hospital admissions;
					(B)more appropriate
			 use of pharmaceuticals; and
					(C)reducing duplicate
			 or unnecessary tests.
					(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the entity
			 conducting the study under subsection (a) shall submit to Congress and the
			 Secretary of Health and Human Services a report on the study, together with
			 recommendations for such legislation or administrative action as such entity
			 determines appropriate.
			(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			8.Rule of
			 constructionNothing in the
			 provisions of, or in the amendments made by, this Act shall be construed as
			 requiring an individual to receive a geriatric assessment (as defined in
			 section 1861(hhh)(1) of the Social Security Act, as added by section 3(b)) or
			 chronic care management and coordination services (as defined in section
			 1861(jjj)(1) of such Act, as added by section 4(b)).
		
